DETAILED CORRESPONDENCE
This Office action is in response to the amendment received December 13, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from cancelled claim 5, thus is fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 12-14, 16, 20, 23, 26-28, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over KOMURO et al (2016/0007454).
now recites the following:

    PNG
    media_image1.png
    339
    665
    media_image1.png
    Greyscale

KOMURO et al report a photosensitive resin composition comprising a resin having a carboxylic ethylenically unsaturated group and a mercapto compound, see Table 1 wherein the additive MBI is a mercaptobenzoimidazole compound and the resin (A2) has an acid value of 80 mg KOH/g, which meets claim 7, see Synthesis Example 2, paragraph [0162], below: 

    PNG
    media_image2.png
    266
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    427
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    588
    media_image4.png
    Greyscale


Examples 1-4 anticipate the claimed invention for the energy curable thermosetting resin composition.
For the acid value of the resin, applicants are directed to paragraph [0077], see below:

    PNG
    media_image5.png
    150
    403
    media_image5.png
    Greyscale

            Further, it would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to adjust the acid value of the resins (A1) or (A2) to the any of the ranges as disclosed in paragraph [0077] with the reasonable expectation of same or similar results pattern with good linearity, good pattern outline profile and excellent resolution.
	The rejection is repeated wherein the resin (A2) of KOMURO et al meets the claimed Part A of claim 1 as now claimed and resin (A1) meets Part B which is a resin that is reactive with the carboxylic acid of the (A2) resin (an acid modified epoxy novolak) and MBI in Table 1 meets the organosulfur compound which is a mercaptan.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ITO et al (2012/0250268) disclose a photosensitive composition comprising carboxyl group-containing urethane resin, a polyfunctional epoxy compound, a thermosetting component (melamine derivative, par. [0077]) and a chain transfer agent such as a mercaptoethanol.
LEE et al (2014/0080043) is cited of interest as reporting an alkali-soluble binder, a cure accelerator (mercapto compound) in par. [0051].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
March 24, 2022